Citation Nr: 1232111	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  06-25 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety, and depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft,  Counsel



INTRODUCTION

The Veteran had active service from March 1981 to October 1986.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

Briefly, the Board notes that the medical evidence of record indicates that the Veteran has been diagnosed with various mental conditions.  This appeal has been expanded from the Veteran's original claim to include all acquired psychiatric disorders. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The claim was previously before the Board in August 2010, at which time it was remanded for further development. 


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, bipolar disorder is related to service. 


CONCLUSION OF LAW

A psychiatric disorder was incurred in active service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2011). 

The claim of entitlement to service connection for an acquired psychiatric disability, is being granted as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on that claim is moot. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Grober, 10 Vet. App. 488, 495-96 (1997); see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d). 

Lastly, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1110, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Psychosis can be service-connected on such a basis. 

Facts and Analysis 

The Veteran contends that his psychological problems first manifested during active service.  In an August 2006 statement, the Veteran explained that he encountered "persecution, harassment, and hostility" from his supervisors while stationed in South Korea in 1984.  He reported that he was routinely overloaded with extra duties and passed over for promotions due to prejudice and racism.  He developed aggressive behaviors and stated that he was even arrested on one occasion as a result of threatening an MP officer.  These situational pressures caused anxiety, depression, insomnia, and high blood pressure/hypertension (note: the Veteran is service-connected for hypertension).  He stated that he voiced these complaints to his company medical officer, but his symptoms were summarily dismissed.  As a result of these incidents, he claims to have developed a psychological disability in-service, which he continues to suffer from to the present day.  

As an initial matter, the Board notes that the Veteran has a current diagnosis of bipolar disorder, as confirmed by the March 2011 VA mental examination.  See also Medical Statements from Dr. Lopez, Diagnosing Bipolar Disorder.  VA treatment records also indicate diagnoses of depressive disorder and anxiety during the course of the appeal (although bipolar disorder appears to be the predominate disorder in the Veteran's case).  The Veteran has thus established the first element of a service connection claim, that of a current disability.  

The Board will now consider whether the remaining two elements of a service connection claim have been met in this case. See, Shedden supra. 

Briefly, the Board notes that there is no evidentiary basis upon which to grant service connection for a psychological disorder, or psychosis, under the presumptive provisions 38 C.F.R. §§ 3.307, 3.309. 

Service treatment records are silent as to complaints, treatment, or diagnoses relating to a psychological disorder.  Personnel records confirm his service in South Korea, but fail to reflect any disciplinary actions, arrests, demotions, etc., as claimed by the Veteran in his statements above.  There is no other evidence (the Veteran's competent lay statements aside) that he complained of any psychiatric symptoms or was diagnosed with a psychiatric condition during service.  

Nevertheless, even if a chronic psychological condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

Here, the Board again notes that the Veteran is competent to report that his psychological symptoms (such as anxiety, insomnia, and depression) began during service and have been continuous since that time. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this regard, the Federal Circuit has held that lay evidence does not lack credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

With respect to medical evidence of continuity, post-service records show treatment for anxiety as early July 1991.  See, e.g., July 1991, VA Social Work Notes.  Other VA treatment records dated in 1999 reflect diagnoses of depression and major depressive disorder.  In May 2003, VA treatment records show that the Veteran was diagnosed with bipolar disorder.  In April 2005, he was hospitalized for a depressive episode and a diagnosis of bipolar disorder. See VA Hospitalization Report.  The Veteran was again hospitalized for bipolar disorder in September 2010; and most recently, in March 2011, the VA examiner confirmed a bipolar diagnosis.  

In short, the Veteran's lay assertions, which are supported by the medical evidence outlined above, are credible for purposes of establishing continuity of psychiatric symptomatology since discharge from service. Barr, 21 Vet. App. at 310. 

Most importantly, there is probative, competent evidence of a nexus (i.e., link) between the Veteran's current bipolar disorder and his military service.  Indeed, Dr. Lopez, a private psychiatrist, submitted three nexus opinions in June 2002, march 2006, and August 2006, all of which indicate that the Veteran's bipolar had its onset during active duty service.  

For example, in the June 2002 psychiatric evaluation, Dr. Lopez stated that the Veteran had been "manifesting symptoms compatible with a bipolar disorder...since active duty service."  Likewise, in an addendum psychiatric report dated in March 2006, Dr. Lopez opined that the onset of the Veteran's "emotional disorder was around the year before his discharge" from service in 1986.  Lastly, in the August 2006 psychiatric report, Dr. Lopez confirmed his previous conclusions with respect to the onset of the Veteran's psychological disorder.  

The Board considers Dr. Lopez's opinions to be highly probative as to the issue of nexus.  Indeed, Dr. Lopez has been treating the Veteran for his psychiatric disorder since 2000; he is thus more likely to be familiar with the Veteran's complete medical history, as well as the nature/etiology of his current psychological disorder.  In addition, in each of his opinions, Dr. Lopez carefully considered the Veteran's contentions and assertions regarding in-service psychological symptoms (i.e., anger, anxiety, and impaired impulse control) and experiences (i.e., humiliation, racism, and mistreatment by his superiors), as well as his post-service inability to adapt in the "present social model" due to painful experiences during his military life.  

With respect to other probative evidence of record, the Board briefly notes that a 2002 private psychological report, while not as comprehensive as Dr. Lopez's, also indicated that the bipolar disorder had its onset during active duty service. See February 2002 Disability Determination Report. 

The Board acknowledges that the March 2011 VA examiner concluded that the Veteran's bipolar disorder (mistakenly referred to as a "mood disorder" in the opinion section of the report) was less likely than not related to service.  He reasoned that there were no in-service findings relating to a psychiatric disorder; that he first received psychological treatment in 1999; and that there were "multiple stressor problems established in Axis IV other than his military tour."  

The Board affords little probative value to this opinion for the following reasons.  First, unlike Dr. Lopez, the VA examiner entirely failed to take into consideration the Veteran's statements regarding onset of psychological symptoms and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (an examiner cannot ignore lay evidence of an in-service injury and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records).  Additionally, the record shows treatment for psychological symptoms as early as 1991, not 1999, as erroneously stated by the VA examiner.  For these reasons, the Board finds the VA examiner's opinion to be far less probative than those of Dr. Lopez. 

In sum, the Veteran has competently and credibly described psychological symptomatology which began during service and continued thereafter.  In addition to the Veteran's competent lay statements, post-service medical evidence reflects treatment for psychological problems beginning in 1991 and continuing to the present day (with a current bipolar disorder diagnosis).  Moreover, the most probative medical evidence of record (i.e., Dr. Lopez's opinions) unequivocally relates the onset of bipolar disorder to active duty service.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the benefit of the doubt must be resolved in favor of the Veteran. 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for bipolar disorder is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


